Opinion issued July 31, 2008
 











In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00166-CV



IN RE ARBOR CAPITAL AND INVESTMENT COMPANY, INC., Relator



Original Proceeding On Petition For Writ Of Mandamus



MEMORANDUM OPINION  (1)

By petition for writ of mandamus, relator, Arbor Capital and Investment Co.,
Inc., challenges the trial court's March 3, 2008 order releasing funds from the court
registry.  On July 22, 2008, Arbor Capital and Investment Co., Inc. filed a motion to
dismiss the petition for writ of mandamus without prejudice.  
We dismiss the petition for writ of mandamus.  All pending motions are
overruled as moot.   

Per Curiam

Panel consists of Justices Nuchia, Alcala, and Hanks.     
1. The underlying case is 2005 Deerwood Com, LTD Partnership, LTD v. Pasadena Gateway
Venture, LTD, et al., Cause No. 2006-69655, in the 164th Judicial District of Harris County,
Texas, the Hon. Martha Hill Jamison, presiding.